FILE COPY



Order filed, December 20, 2018.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-18-01083-CV

                          CITY OF SUGAR LAND, Appellant

                                             V.

                             AGAPITO GAYTAN, Appellee


                        On Appeal from the 458th District Court
                               Fort Bend County, Texas
                           Trial Court Case 16-DCV-236359


                                          ORDER
       The reporter’s record in this case was due 12/17/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Tiffany Pino Newell , the official (or substitute) court reporter, to file the
record in this appeal, if any, within 10 days of the date of this order.


                                       PER CURIAM